DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract recites language redundant to the title and is presented in two paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

Claim(s) 1-21 and 23 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 197346 (Denneler).
Regarding claims 1 and 12, ‘346 discloses: A convertible cover (cloak is a ‘convertible’ cover, convertible from a blanket to a body covering garment), comprising: 
a cover (layer A in figs. 1 and 2 forms a ‘cover’);
a first sleeve and a second sleeve (right and left arm holes or sleeves are shown in fig. 2) each (integral to the cover as shown in fig.2) extending from a respective first opening to a respective second opening (shown clearly in fig. 1), wherein each of the first sleeve and the second sleeve comprises a panel (portion of L on the front of B is a ‘panel’), the panel (portion of L on the front of B does form the front side of the sleeve as seen in fig. 2) forming a front side of the sleeve (as clearly shown in fig. 2) and the cover (portion of A on the back of B in fig. 2) forming a backside of the sleeve (seen most clearly in fig. 2), and a top side generally perpendicular to the first and second openings (the top side of B as best seen in figs. 1 and 2 is “generally perpendicular” which is exceedingly broader than the term perpendicular); and further first and second openings extending from the topside towards a bottom edge of the cover (seen clearly in fig. 1).
Regarding claims 2, ‘346 discloses: the first and second sleeves are integral with the cover (figures 1 and 2 show right and left sleeves arm holes form an integral unit with the cover A).
armhole/sleeves are shown in figs. 1 and 2 as “relatively flat” which is exceedingly broader than the term flat and nothing would preclude the article shown from functioning as a blanket or towel).
Regarding claims 4 and 19, ‘346 discloses: the first and second sleeves are arranged in first and second quadrants of the cover, respectively (fig 1 shows right and left armholes/sleeves on right and left or 1st and 2nd quadrants as claimed).
Regarding claims 5 and 20, ‘346 discloses: the panel (portion of L on the front of armhole/sleeve is a ‘panel’) of the first and second sleeves are attached to a front side of the cover.
Regarding claim 6, ‘346 discloses: the first opening and the second opening are generally parallel to one another (fig. 1 shows openings ‘generally parallel’ which is exceedingly broader than parallel to each other).
Regarding claims 7 and 15, ‘346 discloses: each of the first sleeve and the second sleeve have a bottom side, the bottom side generally parallel to the top side (clearly shown in fig. 1 and 2; ‘generally parallel’ is exceedingly broader than parallel).
Regarding claims 8, 9, and 16; ‘346 discloses: the bottom and top sides sewn/attached position to the cover (‘346 states, “The nature of the invention consists in a cloak having concealed sleeves between its outside material and lining, opening at each end through the lining, or sewed to the lining upon its inside.” Also fig. 3 shows armholes/sleeves sewed directly to the lining L; both disclosures would require sewing at both the top and bottom sides as claimed).
Regarding claims 10 and 13, ‘346 discloses: the top side runs along a top edge of the cover (seen in fig. 1; when cloak is not being worn or converted into fully open arrangement the top side of armholes/sleeves would run ‘along’ a top edge of the cover; ‘along’ is defined by attached dictionary definition as: ‘On a line or course parallel and close to; continuously beside: rowed along the shore; the trees along the avenue.’).
Regarding claim 11, ‘346 discloses: A method of converting a blanket into a cape, comprising the steps of: providing a cover (cloak is a ‘convertible’ cover, convertible from a blanket to a body covering garment);
providing a first sleeve and a second sleeve (right and left armholes shown in fig. 2) each extending from a respective first opening to a respective second opening (shown clearly in fig. 1), wherein each of the first sleeve and the second sleeve comprises a panel (portion of L on the front of B is a ‘panel’), the panel (portion of L on the front of B does form the front side of the sleeve as seen in fig. 2) forming a front side of the sleeve (as clearly shown in fig. 2) and the cover (portion of A on the back of B in fig. 2) forming a backside of the sleeve (seen most clearly in fig. 2);
inserting first and second arms of a wearer completely through the first and second sleeves, respectively (seen clearly in fig. 1); and
maneuvering the first and second arms outward from the wearer such that the cover is extended into a cape via the sleeves (seen clearly in fig. 1).



    PNG
    media_image1.png
    660
    348
    media_image1.png
    Greyscale

The armhole/sleeves and the cover comprise a common material as claimed.
Regarding claim 23, fig. 2 above also clearly shows the interior of cover A forms the backside of the armholes/sleeves and the exterior of the armholes/sleeves inherently have ‘some design’ whether it be the color of the material used or construction of the material used it inherently was ‘designed’ to be that way.

A new and alternative rejection is added to address new limitations to claims 12 and 22.
12 and 22 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2006/0064795 (Houghton).
Regarding claim 12, ‘795 discloses: A convertible cover (shawl shown is convertible from a blanket to a body/arm covering shawl as in fig. 2), comprising:
 a cover (10 shawl is a cover);
a first sleeve and a second sleeve (unnumbered shown in fig. 2), each of the first sleeve and the second sleeve having a top side, and first and second openings generally perpendicular to the top side (unnumbered shown in fig. 2), the first and second openings extending from the top side towards a bottom edge of the cover (unnumbered shown in fig. 2), wherein the first and second sleeve are integral with the cover (unnumbered and shown in figs. 1 and 2).

    PNG
    media_image2.png
    592
    907
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    666
    660
    media_image3.png
    Greyscale

	Regarding claim 22, the right and left sleeves are shown in the conversion from fig.1 to fig. 2 as tabs extending from the top edge of the cover in an unattached position.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on the same analysis applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Mapping of the rejection to claimed elements has been modified as claim language has been modified.
Examiner is now mapping the armhole unit as the ‘sleeve’ not simply element B.  Claimed limitations are addressed fully as stated above.
Applicant’s assertions regarding the definition of ‘integral’ are incorrect.  The armholes are integral to the shawl disclosed.  Further any item sewn to the shawl would then be ‘integral’ to the shawl.  Sewing does not disqualify the armholes from being formed from the same material, in fact the armholes are shown formed from the same material with the sewing used to form the shape of the armholes.  So even using applicant’s incorrect inference of the definition of ‘integral’, the sewing of the shawl base material to form the channel for an armhole as in the reference is still ‘integral’ to the cover as claimed.
The sewing shown of the armholes is clearly at both the top and the bottom of the armholes, assertions otherwise are incorrect.

    PNG
    media_image1.png
    660
    348
    media_image1.png
    Greyscale

As these are the arguments and amendments offered the rejection remains and is considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732